McMILLAN, Judge.
The appellant, Saturnino V. Tamez, was convicted of trafficking in marijuana and was sentenced to a term of imprisonment in the penitentiary.1 He also was ordered to pay a $25,000 fine, to pay $100 to the crime victims compensation fund, to pay a $1,000 drug demand reduction assessment, to pay an attorney fee, and to pay court costs.
On appeal, the appellant’s counsel has filed a motion to withdraw as counsel and an Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), brief, in which he states that all actions adverse to the appellant either presented no error or presented harmless error. The appellant, acting pro se, has filed a brief containing numerous points and issues for this Court to consider. However, a review of the record reveals that the appellant’s issues are without merit and that, other than as set out hereinafter, there are no issues warranting review on appeal.
The State has filed a motion to remand for correction of the sentence, stating that, pursuant to § 13A-5-9(b)(3), Code of Alabama 1975, the appellant was subject to a mandatory sentence of life imprisonment. It is undisputed that the appellant has been previously convicted of two felonies. Accordingly, pursuant to § 13A-12-231(12), Code of Alabama 1975, the present conviction for trafficking in marijuana should have been treated as a Class “A” felony for the purposes of sentencing. Under § 13A-5-9(b)(3), Code of Alabama 1975, the appellant should have been sentenced to imprisonment for life or for a term of not less than 99 years. Therefore, this cause is due to be, and it is hereby, remanded for correction of the appellant’s sentence. The appellant’s conviction is affirmed. A return should be made to this Court within 45 days of the release of this opinion.
AFFIRMED AS TO CONVICTION; REMANDED FOR CORRECTION OF SENTENCE.
All the Judges concur.

. The trial court’s written sentencing order states that the term of imprisonment is 25 years; however, at the sentencing hearing, the trial judge orally sentenced the appellant to 30 years' imprisonment.